Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Election/Restrictions
Applicant's election with traverse of the restriction requirement from 5 Oct 2021 in the reply filed on 6 Dec 2021 is acknowledged.  The traversal is on the ground(s) that Shoeneborn fails to teach a dew point of air flowing into a hopper (or build material vessel) is determined.  This is not found persuasive because the special technical feature is determined based upon the originally submitted claims (either a priori or a posteriori). See MPEP 1850. 
Shoeneborn teaches that a build material supply vessel may contain a humidity sensor to sense the humidity of powders as they are “on the flow” (i.e. while the powder is being conveyed) (0064). Further, Shoeneborn teaches that a drying unit may be activated to treat the powder and dry the powder (i.e. the powder that is “on the flow”) (0066). Finally, Shoeneborn teaches that through introducing a gas into the powder delivery chamber the powder may be dried (0067) or loosed (0067). The gas could not dry the powder if it was above a dew point of the material vessel. Shoeneborn mainly shows the “powder supply section 40,” which is the section before the powder application device 14 (see 0071-0072). Thus, the humidity, dryness, air content, etc. are all measured before being conveyed into the “build material vessel,” which . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shoeneborn et al. (US 20190176404 A1, hereinafter “Shoeneborn”).

Regarding claim 1, Shoeneborn teaches a system (see abstract) for controlling moisture content of build material in a three dimensional printer, comprising: 
a build material vessel (powder application device 14, see Figs. 1-4; alternatively 0090 teaches an additional storage vessel below supply section 40) to contain the build material (0055 teaches that 14 stores the material that flows through 40; a controlled application of powder 
a humidifier (0067 teaches a gas introduction unit to dry the powder; 0068 teaches a heating unit to dry the powder; 0069 teaches a drying unit to dry the powder) to adjust humidity of the air flowing into (powder flows from the supply section 40 to the powder application device 14) the build material vessel; and 
at least one sensor (0064 teaches a humidity sensor to sense humidity of the powder as it is “on the flow”; 0063 teaches a first and second humidity sensor; 0060 teaches a temperature and pressure sensor, which all relate to dew point) to determine a dew point (the temperature, pressure, and humidity sensors are capable of measuring the dew point; an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency) of the air flowing into the build material vessel; 
wherein a humidity level of the air flowing into the hopper build material vessel is controlled (0008 teaches a controller to treat the powder flowing through if a threshold or criteria is not met; 0068 teaches that the heating unit can control the humidity of the material; see also 0076-0083 teaching powder treatment operations based upon measured parameters) by the humidifier to maintain (the apparatus is capable of this; an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation 

Regarding claim 2, Shoeneborn teaches comprising a temperature sensor and a humidity sensor (0063 teaches a first and second humidity sensor; 0060 teaches a temperature and pressure sensor in supply station 40, which all relate to dew point) disposed at an air (0012) inlet (the supply station is an inlet to the powder application device 14, see Fig. 3) to the build material vessel, and wherein the dew point is computed (the apparatus of Shoeneborn is capable of this as this is a system claim, see 0059 teaching measuring “on the flow” and 0076-0083 teaching a powder treatment, such as drying or increased airflow, based upon measured quality criterion, see also claim 10) based on a measured temperature and a measured humidity of the air flowing into the build material vessel.

Regarding claim 3, Shoeneborn teaches comprising a temperature sensor (0060 teaches a temperature and pressure sensor in supply station 40, which all relate to dew point) disposed at an air (0012) inlet (the supply station is an inlet to the powder application device 14, see Fig. 3) to the build material vessel, and wherein the dew point is computed (the apparatus of Shoeneborn is capable of this as this is a system claim, see 0059 teaching measuring “on the flow” and 0076-0083 teaching a powder treatment, such as drying or increased airflow, based upon measured quality criterion, see also claim 10) based on a measured temperature of the air flowing into the build material vessel.



Regarding claim 7, Shoeneborn teaches wherein the air flowing into the build material vessel fluidizes (0012 teaches that the powder is fed via a gas or air stream; 0034 teaches that a powder loosening unit may loosen the raw material powder and/or to prevent agglutination of the powder) the build material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoeneborn in view of Ferrar et al. (US 20210138553 A1, hereinafter “Ferrar”).

Regarding claim 4 and 5, Shoeneborn teaches that temperature, pressure, humidity sensors, etc. at many locations (0037-0038). Shoeneborn teaches that a first parameter may be probed in a first location and a second parameter may be probed in a second location (0037-0038). Shoeneborn further teaches that additional storage compartments may be placed between section 40 and section 14 (0090). However, Shoeneborn does not teach a temperature sensor in that additional section. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Shoeneborn and Ferrar. Both Shoeneborn and Ferrar teach that excessive humidity is not desirable (0073 of Shoeneborn and 0002-0004 in Ferrar). Thus, putting humidity sensors in multiple locations would have been obvious to a person having ordinary skill in the art before the effective filing date. 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoeneborn in view of Reichel (US 20200223140 A1).

Regarding claim 8, Shoeneborn fails to teach teaches wherein the build material vessel comprises a porous membrane to distribute the flow of air evenly throughout the build material contained in the build material vessel.
In the same field of endeavor Reichel teaches that gas may be pumped through a fluidization plate 32, which distributes the gas evenly into non-solidified build material (0032). 


Regarding claim 9, Shoeneborn fails to teach wherein the humidity of the air is controlled to increase the moisture content of the build material. 
In the same field of endeavor Reichel teaches that introducing a degree of humidity into non solidified build material may reduce the electrostatic charge of the material so it has virtually no electrostatic charge (0078 and 0012). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reichel and Shoeneborn as eliminating the electrostatic charge improves the operability of build material (0078 and 0012 of Reichel). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742